DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species 1-A (Clm. 1-7, 9, 11) in the reply filed on 21 November 2021 is acknowledged. Inasmuch as the amended claims have not been found to incorporate a unifying special technical feature (see rejection of Claim 1 below which demonstrates that the indicated shared subject matter does not present a contribution over the prior art) the election/restriction requirement is maintained. Rejoinder will be considered upon identification of unifying special technical features upon the conclusion of allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, Applicant recites the phrase “said push rod and said ledge of said container form oriented alignment”. However, the metes and bounds of this phrase cannot be immediately ascertained based upon the text of the specification. The phrase “oriented alignment” is never used in the specification and while the phrase “oriented” is used in the context with the push rod and ledge (see Fig. 57, 59) to describe what appears to be indexed geometry wherein the rod and ledge each have asymmetric features such that the piston rod can only be slid within the ledge opening in certain rotational orientations of the piston rod it is not immediately clear if the broadest reasonable interpretation of “oriented alignment” requires this particular relationship or if the broadest reasonable interpretation of “oriented alignment” would also include mere longitudinal oriented alignment, whereby the piston rod can only be oriented into alignment is the longitudinal direction whereby attempting to assembly the piston rod to the device in any other orientation would not allow the piston rod to fit within the opening defined by the ledge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,782,815 (“Yanai”).
Regarding Claim 1, Yanai discloses an injection device (1) comprising:
	A container body (1a) for holding medication content and having a distal end (circa 1eu) and a proximal end (circa 1iu), an outward flange (1eu – see Fig. 1B) at the distal end and an inward ledge (see generally 1iu – note particularly where the portions surrounding 1iu taper inward from the straight-walled medial portion of the syringe barrel thereby defining an inward ledge) at the proximal end;
	A piston (2) placed at the proximal end of the container body for sealing and displacing medication content;
	A push rod (7) placed inside the container body for moving the piston distally; and
	A connector (5, 41, 42) providing an orifice (41e) for medication content delivery, placed at the distal end of the container body.
	Regarding Claim 2, Yanai discloses a sealing ring (RE: gasket 3) placed between the container body and the connector.
	Regarding Claim 3, Yanai discloses a luer lock configuration (41T, 42T) in the connector.
	Regarding Claim 6, Yanai discloses that an inner diameter at the distal end of the container body is larger than an inner diameter at the proximal end of the container body (see Fig. 1B – note the straight inner wall from the medial section of the barrel to the distal end of the barrel versus the tapering of the inner wall between the medial section of the barrel and the proximal end of the barrel).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,782,815 (“Yanai”) as applied above, and further in view of U.S. Publication No. 2010/0292656 (“Groskopf”).


    PNG
    media_image1.png
    368
    615
    media_image1.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,782,815 (“Yanai”) in view of U.S. Publication No. 2010/0292656 (“Groskopf”) as applied above, and further in view of U.S. Patent No. 3,811,441 (“Sarnoff”).
Regarding Claim 5, neither Yanai nor Groskopf explicitly discuss a “needle shield” to protect the needle. However, such shields are notoriously well-known and customary within the art. For example, Sarnoff describes a needle shield (52) that is provided over a needle (44) provided on a connector 56). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified invention of Yanai with a needle shield, as disclosed by Sarnoff, in order to prevent accidental needle sticks.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,782,815 (“Yanai”) as applied above, and further in view of U.S. Patent No. 1,393,720 (“Lomas”).
Regarding Claim 9, Yanai discloses the invention substantially as claimed except that the push rod is provided with multiple sections for multiple piston displacements. However, Lomas discloses a related syringe (Fig. 1) which is provided with a proximal, inward ledge (C, D) which corresponds to a geometry of the push rod (see Fig. 2-4) such that the push rod establishes multiple sections (see G – 1, 2, 3, 4, 5) for multiple 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/30/2021